—In an action, inter alia, to recover damages for tortious interference with business relationships, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Dunn, J.), dated January 13, 1999, as granted the defendants’ motion to dismiss the complaint and denied his cross motion for leave to amend the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff has failed to state a cause of action different from those previously asserted in a prior action between the parties (see, Moorman v Huntington Hosp., 254 AD2d 465). The plaintiff’s allegations with respect to a new cause of action to recover damages for tortious interference with prospective economic advantage are insufficient to state a cause of action (see, Mandelblatt v Devon Stores, 132 AD2d 162). Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.